DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus.  Each independent claim identifies the uniquely distinct feature “a support structure having a first surface perpendicular to the first axis and a second surface perpendicular to the second axis; a first circuit board bonded with the first surface and the second surface of the support structure; a first image sensor housed within the one or more covers and positioned on the first circuit board, the first image sensor configured to detect light via the first lens; a second image sensor housed within the one or more covers and positioned on the first circuit board, the second image sensor configured to detect light via the second lens, and a second circuit board bonded with the first circuit board, the support structure being positioned between the first circuit board and the second circuit board." The closest prior arts, Lin et al. (US 2018/0020160 A1), Nakata (US 2021/0144299 A1), and Puhakka et al. (US 2008/0093560 A1) disclose the conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAT C CHIO/Primary Examiner, Art Unit 2486